Cullen, J.:
By chapter 430 of the Laws of 1895 the trustees of the villages of this State were authorized to appropriate annually a sum not exceeding $500 for the payment to the members of the hoard of health of the village “ a fair and just compensation for their services.” By the 2d section of the act it is provided that: “ The members of such boards of health shall he entitled to receive for the services rendered by them such fair and reasonable compensation as shall be fixed by the board of trustees.” The relator, a member of the board of health of the village of Haverstraw, applied to the hoard of trustees of that village to fix the compensation for his services. This application was made on an affidavit by him, stating the nature and extent of the services rendered. The board of trustees fixed the relator’s compensation at the sum of twenty dollars. The relator thereupon procured a writ of certiorari to ■ review such action.
We think that the action of the board in fixing the relator’s *232compensation was not judicial as in the case of the audit of a claim against the village, but legislative or administrative. The direction that the board of trustees shall fix the compensation of the members of the board of health is in effect and in intent a direction that it shall fix their salaries. The action of public officers, or local or other authorities, in determining the amount of salaries that shall be paid to their subordinates or to other public officials, though requiring the exercise of judgment and discretion, is not .judicial in the proper and accurate sense of the term in which it is employed when we say that the judicial determinations or decisions by subordinate tribunals are subject to review by this court. Such action is administrative or legislative, and certiorari will not lie to review it. (People ex rel. Trustees v. Supervisors of Queens County, 131 N. Y. 468.)
-The writ should be dismissed, with ten dollars costs and disbursements.
All concurred.
Writ dismissed, with ten dollars costs and disbursements.